 

Exhibit 10.1

 



Ultra Clean Holdings, Inc.  

Amended and Restated Stock Incentive Plan  

(Amended as of April 23, 2019)

 

Section 1. Purpose. The purposes of the Ultra Clean Holdings, Inc. Stock
Incentive Plan (this “Plan”) are to promote the interests of Ultra Clean
Holdings, Inc., a Delaware company (together with its successors and assigns,
the “Company”) and its stockholders by (i) attracting and retaining exceptional
executive personnel and other key employees and consultants of the Company and
its Affiliates (as defined below); (ii) motivating employees, consultants and
directors by means of performance related incentives to achieve longer range
performance goals; and (iii) enabling employees, consultants and directors to
participate in the long term growth and financial success of the Company.

 

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

“Award” means any Option, SAR, Restricted Share, RSU, Performance Award or other
award granted under the Plan.

 

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise defined in any Employment Agreement or Award
Agreement:

 

(i) the failure, refusal or willful neglect of a Participant to perform the
services required of such Participant in his capacity as an employee;

 

(ii) the Company forming a good faith belief that a Participant has engaged in
fraudulent conduct in connection with the business of the Company or its
subsidiaries or that a Participant has committed a felony;

 

(iii) a Participant’s breach of any trade secret or confidential information
agreement with the Company or its subsidiaries; or

 

(iv) the Company forming a good faith belief that a Participant has committed an
act of misconduct, violated the Company’s or its subsidiaries’
anti-discrimination policies prohibiting discrimination or harassment on the
grounds of race, sex, age or any other legally prohibited basis, or otherwise
has caused material harm to the Company’s or its subsidiaries’ reputation or
goodwill.

 

“Change of Control” means the occurrence of one of the following events:

 

(i) the consummation of a merger or consolidation of the Company with or into
any other entity pursuant to which the stockholders of the Company, or
applicable, immediately prior to such merger or consolidation hold less than 50%
of the voting power of the surviving entity;

 

(ii) the sale or other disposition of all or substantially all of the Company’s
assets; or

 

(iii) any acquisition by any person or persons (other than the direct and
indirect stockholders of the Company immediately after the Effective Date) of
the beneficial ownership of 50% or more of the voting power of the Company’s
equity securities in a single transaction or series of related transactions;
provided, however, that an underwritten public offering of the Company’s
securities shall not be considered a Change in Control;

 

provided, however, that a transaction shall not constitute a Change in Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

 

“Committee” means a committee of one or more members of the Board designated by
the Board to administer the Plan. Until otherwise determined by the Board, the
full Board shall be the Committee under the Plan.

 

“Consultant” means any natural person, including an advisor, engaged by the
Company or an Affiliate to render bona fide consulting or advisory services.

 

“Director” means a member of the Board.

 

“Disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

 

“Employee” means an employee of the Company or any of its Affiliates.

 

“Employment Agreement” means an employment agreement entered into between a
Participant and the Company or any of its Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the purchase price of the Option or exercise or base
price of the SAR, in either case as set forth in the Award Agreement.

 

“Fair Market Value” means, with respect to a Share as of any date of
determination, the reported closing price of a share of such class of common
stock on such exchange or market as is the principal trading market for such
class of common stock for the trading day immediately preceding such date of
determination. If such class of common stock is not listed on an exchange or
principal trading market on such date, the fair market value of a Share shall be
determined by the Committee in good faith taking into account as appropriate
recent sales of the Shares, recent valuations of the Shares and such other
factors as the Committee shall in its discretion deem relevant or appropriate.

 

“Full-Value Awards” means Restricted Shares, RSUs, Performance Awards and other
Awards that result in the Company transferring the full value of any underlying
Share granted pursuant to an Award, but shall not include Options and SARs.

 

“Incentive Stock Option” means a right to purchase Shares from the Company that
is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

“Non-Qualified Stock Option” means a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is not intended to be an
Incentive Stock Option.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Participant” means a Person granted an Award under the Plan (and to the extent
applicable, any heirs or legal representatives thereof).

 

“Performance Award” has the meaning set forth in Section 10 hereof.

 

“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

“Restricted Shares” has the meaning set forth in Section 8 hereof.

 

“RSU” has the meaning set forth in Section 9 hereof.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“SAR” has the meaning set forth in Section 7 hereof.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

2 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of common stock of the Company or such other securities as
may be designated by the Committee from time to time.

 

“Substitute Awards” means Awards granted in assumption of, or in substitution
for, outstanding awards previously granted by a company acquired by the Company
or with which the Company combines.

 

Section 3. Administration.

 

(a) Authority of Committee. The Plan shall be administered by the Committee.
Subject to the terms of the Plan, applicable law and contractual restrictions
affecting the Company, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant and the exercise price or
purchase price, if applicable; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions (including the vesting schedule, if any) of any Award and Award
Agreement; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

 

(b) Committee Composition. If the Board in its discretion deems it advisable,
the Board may provide that the Committee may consist solely of two or more
“Non-Employee Directors” as defined in Rule 16b-3.

 

(c) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any of its
Affiliates, any Participant, any holder or beneficiary of any Award, any
stockholder and any Employee.

 

(d) No Repricings. Except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an Exercise Price that is less
than the Exercise Price of the original Options or SARs without stockholder
approval.

 

Section 4. Shares Available for Awards.

 

(a) Shares Available. Subject to adjustment as provided in this Section, the
maximum number of Shares with respect to which Awards may be granted under the
Plan shall be 12,555,695, including Shares previously issued under the Plan and
including an increase of 1,500,000 Shares effective as of June 10, 2010, an
increase of 3,100,000 shares effective May 22, 2013, an increase of 2,700 000
shares effective May 24, 2017 and an increase of 2,300,000 shares effective
May 24, 2019. Such Shares may consist, in whole or in part, of authorized and
unissued shares or treasury shares. Each Share underlying Full-Value Awards
granted after June 10, 2010 have been and will continue to be counted against
the foregoing share reserve as 1.23 Shares.

 

(b) Shares Returned to Reserve. If, after the effective date of the Plan, any
Shares covered by an Award granted under the Plan (including any Substitute
Award) or to which such an Award relates are forfeited, or

 

3 

 

if such an Award is settled for cash or otherwise terminates or is canceled
without the delivery of Shares, then the Shares covered by such Award, or to
which such Award relates, shall again become Shares with respect to which Awards
may be granted. If SARs are exercised, then all of the Shares (if any) actually
issued in settlement of such SARs plus any Shares that represent payment of the
Exercise Price shall reduce the number available under this Section. If
Full-Value Awards granted after June 10, 2010 are forfeited, then 1.23 times the
number of Shares so forfeited will again become available for issuance under the
Plan. The following Shares may not again be made available for issuance as
awards under the Plan: (i) Shares not issued or delivered as a result of the net
settlement of an outstanding SAR or option; (ii) Shares used to pay the exercise
price or withholding taxes related to an outstanding option or SAR; or
(iii) Shares repurchased on the open market with the proceeds of the option
exercise price.

 

(c) Individual Limitation. Subject to the provisions below relating to
adjustments upon changes in the Shares, no Employee shall be eligible to be
granted Options or SARs covering more than 750,000 Shares during any calendar
year.

 

(d) Adjustments. In the event that the number of issued Shares is increased or
decreased as a result of a stock dividend, stock split, reverse stock split,
combination or reclassification of Shares, or any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company (provided that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”),
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number of Shares of the Company (or number and kind of other
securities or property) with respect to which Awards may thereafter be granted,
(ii) the number of Shares or other securities of the Company (or number and kind
of other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award.

 

(e) Substitute Awards. Any Shares underlying Substitute Awards shall not be
counted against the Shares authorized for issuance under the Plan and shall
increase the number Shares available for issuance hereunder.

 

Section 5. Eligibility.

 

(a) General. Any Employee, Consultant or Director shall be eligible to be
selected by the Committee to receive an Award under the Plan.

 

(b) Incentive Stock Options. Only Employees shall be eligible for the grant of
Incentive Stock Options.

 

(c) Substitute Awards. Holders of options and other types of awards granted by a
company acquired by the Company or with which the Company combines are eligible
for grants of Substitute Awards hereunder.

 

(d) Non-Employee Directors. Awards may be granted to non-employee Directors in
accordance with the policies established from time to time by the Committee
specifying the number of shares (if any) to be subject to each such Award and
the time(s) at which such Awards shall be granted. Awards granted to
non-employee Directors shall be on terms and conditions determined by the
Committee, subject to the provisions of the Plan.

 

Section 6. Stock Options.

 

(a) Grants. The Committee is authorized to grant Options to Participants with
the terms and conditions set forth in this Section 6 and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.

 

(b) Type of Option. The Committee shall have the authority to grant Incentive
Stock Options, Non-Qualified Stock Options, or both. In the case of Incentive
Stock Options, the terms and conditions of such grants shall be subject to and
comply with the provisions of Section 422 of the Code, as from time to time
amended, or any successor provision thereto, and any regulations implementing
such statute.

 

4 

 

(c) Exercise Price. The Committee in its sole discretion shall establish the
Exercise Price at the time each Option is granted. Notwithstanding the
foregoing, the Exercise Price of any Option shall not be less than 100% of the
Fair Market Value at the time the Option is granted.

 

(d) Exercise. Each Option shall have a maximum term of ten years and shall be
exercisable at such times and subject to such terms and conditions as the
Committee may, in its sole discretion, specify in the applicable Award Agreement
or thereafter. The Committee may impose such conditions with respect to the
exercise of Options, including without limitation, any relating to the
application of Federal or state securities laws, as it may deem necessary or
advisable.

 

(e) Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price is received by the Company. Such
payment may be made: (i) in cash; (ii) if approved by the Committee, in Shares
(the value of such Shares shall be their Fair Market Value on the date of
exercise) owned by the Participant for the period required to avoid a charge to
the Company’s earnings (which is generally six months); (iii) if approved by the
Committee, by a combination of the foregoing; (iv) if approved by the Committee,
in accordance with a cashless exercise program; or (v) in such other manner as
permitted by the Committee at the time of grant or thereafter.

 

Section 7. Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights (“SARs”) to Participants with the terms and conditions set
forth herein and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine.
The Exercise Price of a SAR shall not be less than 100% of the Fair Market Value
at the time the SAR is granted. Each SAR shall have a maximum term of ten years
and shall be exercisable at such times and subject to such terms and conditions
as the Committee may, in its sole discretion, specify in the applicable Award
Agreement or thereafter. The Committee may impose such conditions with respect
to the exercise of SARs, including without limitation, any relating to the
application of Federal or state securities laws, as it may deem necessary or
advisable. Each Award Agreement shall specify whether the SAR is exercisable for
(a) Shares, (b) cash or (c) a combination of Shares and cash, as the Committee
shall determine. The amount of cash and/or the Fair Market Value of Shares
received upon exercise of SARs shall, in the aggregate, be equal to the amount
by which the Fair Market Value (on the date of exercise) of the Shares
underlying the SARs exceeds the Exercise Price. An Award Agreement may provide
that if, on the date when a SAR expires, the Exercise Price under such SAR is
less than the Fair Market Value on such date but any portion of such SAR has not
been exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion.

 

Section 8. Restricted Shares. The Committee is authorized to grant Shares of
restricted stock (“Restricted Shares”) to Participants with the terms and
conditions set forth herein and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine. Restricted Shares may be sold or awarded under the Plan for
such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, past services and future services, to the
extent permitted by applicable law. Each Award of Restricted Shares may be
subject to vesting as determined by the Committee. Vesting shall occur, in full
or in installments, upon satisfaction of the conditions specified in the Award
Agreement. Unless otherwise specified in the Award Agreement, the holders of
Restricted Shares shall have the same voting and other rights as the Company’s
other stockholders, but unless expressly approved by the Committee, no dividend
rights (and, to the extent the Committee approves dividend rights for Restricted
Shares, any such dividends may be subject to the same conditions and
restrictions as the Award with respect to which the dividends were paid).

 

Section 9. Stock Units and Restricted Stock Units. The Committee is authorized
to grant units representing the right to receive Shares (“RSUs”) to Participants
with the terms and conditions set forth herein and with such additional terms
and conditions, in either case not inconsistent with the provisions of the Plan,
as the Committee shall determine. To the extent that an Award is granted in the
form of RSUs, no cash consideration shall be required of the Award recipients.
Each Award of RSUs may be subject to vesting as determined by the Committee.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Award Agreement. Holders of RSUs shall have no
voting rights or, unless otherwise specified by the Award Agreement, any right
to dividends or dividend equivalents (which if approved by the Committee shall
in any event be subject to the same conditions and restrictions as the

 

5 

 

RSUs to which they attach). Settlement of vested RSUs may be made in the form of
(a) cash, (b) Shares or (c) any combination of both, as determined by the
Committee and specified in the Award Agreement. The actual number of RSUs
eligible for settlement may be larger or smaller than the number included in the
original Award, based on predetermined performance factors. Unless otherwise
specified in the Award Agreement, the distribution shall occur when all vesting
conditions applicable to the RSUs have been satisfied or have lapsed.

 

Section 10. Performance Awards.

 

(a) Performance awards granted under the Plan may be earned upon achievement or
satisfaction of performance conditions specified by the Committee (“Performance
Awards”) and may be settled in cash, Shares, other Awards or other property, as
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing thereof,
upon achievement or satisfaction of such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.

 

(b) The following represent business criteria and other measures of performance
that the Committee may use to establish any performance conditions:

 

(i) Performance Goal. The performance goals for Performance Awards may consist
of one or more business criteria and a targeted level or levels of performance
with respect to each of such criteria, as specified by the Committee consistent
with this subsection. The Committee may determine that such Performance Awards
shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for an Affiliate or a business unit of
the Company or of an Affiliate shall be used by the Committee in establishing
performance goals for Performance Awards: (1) net sales or product and product
related revenue; (2) earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization or extraordinary
or special items, (3) net income or net income per Share (basic or diluted);
(4) return on assets, return on investment, return on capital, or return on
equity; (5) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (6) interest expense after taxes; (7) operating
margin; (8) share price or total stockholder return; and (9) strategic business
criteria (including without limitation meeting specified market penetration,
geographic business expansion goals, cost targets, customer satisfaction,
employee satisfaction; management of employment practices and employee benefits;
and goals relating to acquisitions or divestitures of business units of the
Company or of affiliates). The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.

 

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee. A performance goal shall be established not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time when 25% of such performance period has
elapsed.

 

(v) Committee Determinations. The Committee shall certify whether any
performance objective relating to the Performance Award and other material terms
upon which settlement of the Award was conditioned have been satisfied prior to
any payout of such Award.

 

Section 11. Other Stock-based Awards. The Committee is hereby authorized to
grant to Participants other awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based

 

6 

 

on or related to, Shares (including, without limitation, securities convertible
into Shares) as are deemed by the Committee to be consistent with the purposes
of the Plan. Subject to the terms of the Plan, the Committee shall determine the
terms and conditions of such Awards. Shares or other securities delivered
pursuant to a purchase right granted under this Section shall be purchased for
such consideration, which may be paid by such method or methods and in such form
or forms, including, without limitation, cash, Shares, other securities, other
Awards, or other property, or any combination thereof, as the Committee shall
determine.

 

Section 12. Effect of Termination of Employment or Service.

 

(a) Termination of Employment or Service. Except as the Committee may otherwise
provide at the time the Award is granted or thereafter, or as required to comply
with applicable law, if the Participant’s employment or service with the Company
and its Affiliates is terminated by Participant or by the Company for any reason
(other than death or Disability or by the Company for Cause), then (i) to the
extent not yet vested as of the date of termination, an Award shall immediately
be forfeited, and (ii) to the extent vested as of the date of termination, an
Award may be retained and, if applicable, exercised until the earlier of (A) the
date three months (or such longer or shorter period, if any, specified in the
applicable Award Agreement or Employment Agreement) after such termination of
employment or service or (B) the date such Award would have expired had it not
been for the termination of employment or service, after which time, in either
case, such Award shall expire. For the avoidance of doubt, change in status from
an Employee to a Consultant or non-employee Director, or vice versa, shall be
considered a termination of employment or service except as otherwise determined
by the Committee.

 

(b) Death or Disability. Except as the Committee may otherwise provide at the
time the Award is granted or thereafter, or as required to comply with
applicable law, if the Participant’s employment or service with the Company and
its Affiliates is terminated by reason of death or Disability, then (i) to the
extent not yet vested as of the date of termination, an Award shall immediately
be forfeited, and (ii) to the extent vested as of the date of termination, the
Award may be retained and, if applicable, exercised by the Participant or his
successor (if employment or service is terminated by death) until the earlier of
(A) the date one year after such termination of employment or service or (B) the
date such Award would have expired had it not been for the termination of such
employment or service, after which time, in either case, such Award shall
expire.

 

(c) Cause. Except as the Committee may otherwise provide at the time the Award
is granted or thereafter, or as required to comply with applicable law, if the
Participant’s employment or service with the Company and its Affiliates is
terminated by the Company or an Affiliate for Cause, all Awards shall be
forfeited and shall expire immediately on the date of termination.

 

Section 13. Amendment and Termination.

 

(a) Amendment of the Plan. The Board may amend, alter, suspend or discontinue
the Plan or any portion thereof at any time; provided that no such amendment,
alteration, suspension or discontinuation shall be made without stockholder
approval if such approval is necessary to comply with any tax or regulatory
requirement, for which or with which the Board deems it necessary or desirable
to qualify or comply. Notwithstanding anything to the contrary herein, the
Committee may amend the Plan in such manner as may be necessary so as to have
the Plan conform with local rules and regulations in any jurisdiction outside
the United States. Any such amendment, alteration, suspension, discontinuance,
or termination that would adversely affect the rights of a Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective with respect to such Award without the consent of the affected
Participant, holder or beneficiary, except as otherwise provided in Section 14
below or elsewhere in the Plan.

 

(b) Amendment or Termination of Awards. Subject to the terms of the Plan and
applicable law, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively; provided that any such
waiver, amendment (other than any amendment to Section 14 hereof), alteration,
suspension, discontinuance, cancellation or termination that would adversely
affect the rights of a Participant or any

 

7 

 

holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary, except as otherwise provided in Section 14 below or elsewhere in
the Plan or the applicable Award Agreement.

 

(c) Termination of the Plan. The Plan shall remain in effect until May 23, 2029,
unless earlier terminated by the Board. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the authority for grant of new
Awards hereunder has been exhausted.

 

Section 14. Corporate Transactions.

 

(a) Corporate Transactions. Any provision of this Plan or any Award Agreement to
the contrary notwithstanding, in the event of a Change of Control, the
Committee, in its sole discretion, (i) may cause any outstanding Award to be
(x) continued by the Company, (y) assumed, or substituted with a substantially
equivalent award, by the successor company (or its parent or any of its
subsidiaries), or (z) canceled in consideration of a cash payment or alternative
Award, if applicable, made to the holder of such canceled Award equal in value
to the Fair Market Value of such canceled Award less any exercise price
(provided that the Committee may determine that only holders of vested Awards
shall receive any such cash payment or alternative Award); or (ii) may take any
other action or actions with respect to the outstanding Awards that it deems
appropriate. Any Award (or any portion thereof) not continued or assumed by the
Company or the successor company (or its parent or any of its subsidiaries), as
applicable, pursuant to the foregoing shall terminate on such Change of Control
and the holder thereof shall be entitled to no consideration for such Award.

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Awards shall terminate immediately prior to such
event.

 

Section 15. General Provisions.

 

(a) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis; provided that dividends shall not be paid on Options, SARs or on
unearned Performance Awards.

 

(b) Nontransferability of Awards. Except to the extent otherwise provided in an
Award Agreement, no Award shall be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant, except by will or the
laws of descent and distribution.

 

(c) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Participants, or holders or beneficiaries of Awards. The
terms and conditions of Awards need not be the same with respect to each
recipient.

 

(d) Share Certificates. Any stock certificate or transfer agent book-entry
procedure or other evidence of ownership shall carry such appropriate legends,
and such written instructions shall be given to the Company transfer agent, as
may be deemed necessary or advisable by counsel to the Company in order to
comply with the requirements of the Securities Act of 1933, any state securities
laws or any other applicable laws, and shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission or any stock exchange upon which such Shares or other securities are
then listed and any applicable laws or rules or regulations.

 

(e) Withholding. A Participant may be required to pay to the Company or any of
its Affiliates, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant, the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding taxes in respect of an
Award, its exercise, or any payment or transfer under

 

8 

 

an Award or under the Plan and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Committee may provide for additional cash payments to holders of
Awards to defray or offset any tax arising from any such grant, lapse, vesting,
or exercise of any Award.

 

(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto.

 

(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to stockholder approval if such approval is required), and
such arrangements that may be either generally applicable or applicable only in
specific cases.

 

(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate and shall not lessen or effect the right of the Company
or its Affiliates to terminate the employment or service of a Participant.

 

(i) Rights as a Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be issued under the Plan until he or
she has become the holder of such Shares.

 

(j) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of California.

 

(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(l) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant in connection therewith shall
be promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.

 

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash or other securities or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

9 

 

(o) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(p) Proprietary Information and Inventions Agreement. A Participant may be
required, as a condition precedent to the exercise or settlement of an Award, to
have executed and be in compliance with the Company’s (or its subsidiary’s)
standard form of confidentiality and non-disclosure agreement.

 

(q) Modification of Award Terms for non-U.S. Employees. The Committee shall have
the discretion and authority to grant Awards with such modified terms as the
Committee deems necessary or appropriate in order to comply with the laws of the
country in which the Employee resides or is employed, and may establish a
subplan under this Plan for such purposes.

 

(r) Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any Awards granted hereunder are exempt from, or comply with, the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Section 409A”). The Company shall
have the authority to unilaterally amend the Plan and any Award Agreement as the
Committee determines in good faith is necessary or desirable to allow any Awards
to avoid the imposition of additional tax liabilities under Section 409A to the
extent permitted by Section 409A.

 



10 

 

 



 



 

 

 

 